Citation Nr: 1030893	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  00-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU)


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971 and 
from April 1983 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) 
from September 1998 and December 1999 rating decisions of the 
Louisville, Kentucky, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In an April 2003 decision, the Board granted a 50 percent rating 
for PTSD and denied entitlement to a TDIU.  In a May 2003 rating 
decision, the RO assigned the 50 percent rating for the Veteran's 
PTSD, effective February 9, 1998, the date of the Veteran's claim 
for increased compensation benefits.

The Veteran appealed the Board's April 2003 determinations to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
December 2003 Order, the Court granted the parties' joint motion, 
partially vacated the Board's April 2003 decision, and remanded 
the case to the Board for action consistent with the directives 
contained in the joint motion.

In June 2004, the Board remanded the case for further 
development.  In a January 2005 decision, the Board denied a 
rating in excess of 50 percent for PTSD and also denied TDIU.  
The Veteran appealed the January 2005 Board decision to the 
Court. In a June 2008 Memorandum decision, the Court vacated the 
January 2005 Board decision and remanded the case to the Board.  
In April 2009, the Board remanded the case for further 
development.  It has now returned to the Board for further 
appellate consideration.  As is discussed in further detail 
below, the Board finds that the RO has substantially complied 
with the Board's remand.


FINDINGS OF FACT

1.  During the rating period on appeal the Veteran's service-
connected PTSD has been manifested by sleep disturbances, 
increased startle response, and neglect of personal hygiene; 
objectively, the competent clinical evidence of record does not 
show that he experiences occupational and social impairment with 
deficiencies in most areas, suicidal ideation, obsessional 
rituals, speech intermittently illogical, near continuous panic 
or depression affecting the ability to function independently, 
spatial disorientation, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.

2.  The Veteran is service-connected for PTSD evaluated as 50 
percent disabling.

3.  The evidence of record does not reflect that the Veteran's 
service-connected disability precludes him from securing and 
maintaining substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
posttraumatic stress disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.  

VA correspondence, dated in May 2009, informed the Veteran of 
what evidence was required to substantiate the claim for an 
increased rating for PTSD, and of his and VA's respective duties 
for obtaining evidence.  See 38 C.F.R. § 3.159(b)(3) (2009).  The 
correspondence informed the Veteran that he may submit evidence 
showing that his PTSD had increased in severity.  He was notified 
that he could submit recently received treatment, his own 
statements, lay statements describing the symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability and effects that the worsening has on his 
employment and daily life.  The Board observes the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
focuses on VCAA notice requirements in an increased rating case.  
However, this case was recently overturned in part by the Federal 
Circuit. See Vazquez- Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sep. 4, 2009).  Hence, it need not be further discussed in this 
decision.

In correspondence dated in July 2004, VA informed the Veteran of 
what evidence was required to substantiate the claim for a total 
rating based on unemployability pursuant to 38 C.F.R. § 4.16(a).  
In its June 2008 decision, the Court noted that the Veteran 
argued that the VCAA notice was defective in failing to advise 
him that he might obtain TDIU under 38 U.S.C.A. § 4.16(b) as well 
as § 4.16 (a).  Pursuant to the Court's decision, the Board 
remanded the Veteran's claim for the AOJ to inform the Veteran of 
the applicability of the provisions of 38 C.F.R. § 4.16(a) and 
(b), although it is questionable as to whether the Court intended 
the Veteran to be re-notified as to § 4.16(a).  In correspondence 
dated in May 2009, the RO notified the Veteran that he may be 
"entitled to compensation at the 100 percent rate if [he] was 
unable to secure and follow a substantially gainful occupation 
because of [his] service connected disabilities."  He was 
provided with a VA Form 21-8940, Veterans Application of 
Increased Compensation Based on Unemployability.  The VA notice 
did not re-notify the Veteran of the provision of 38 C.F.R. 
§ 4.16(a).  The Board finds that such re-notification was not 
necessary as the Veteran had been notified of the requirements in 
June 2004.  In addition, the Veteran's assertion, and the Court's 
decision, focused on 38 C.F.R. § 4.16(b).  Regardless, even if a 
notice defect is conceded, the Veteran was not prejudiced thereby 
as he was notified of the provisions of 38 C.F.R. § 4.16(a) in 
supplemental statements of the case dated in May 2010 and June 
2010.  The Board finds that the Court and Board remands have been 
substantially complied with and the Veteran has not been 
prejudiced by a lack of notice of § 4.16 (a) in the May 2009 VCAA 
notice.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the initial 
adjudication, the claims were readjudicated thereafter, and the 
appellant therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), VA examination and 
treatment reports, and the statements of the Veteran in support 
of his claims.  The Board has carefully reviewed his statements 
and the medical evidence, and concludes that there has been no 
identification of further available evidence not already of 
record. 

A September 2002 Report of Contact noted that the Veteran had 
been in receipt of Social Security Administration (SSA) benefits 
since October 1996.  The Board notes that records were requested 
in 1998, 1999, 2000, and 2009.  The claims file contains SSA 
records.  A November 2009 SSA response to a RO request for any 
further records reflects that SSA does not have any medical 
records on file or is unable to locate any medical records.  The 
Board finds that any further attempts to obtain possible records 
would be futile.  

VA examinations with respect to the issues on appeal were 
obtained in April 1998, August 1999, July 2004, and October 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on clinical interviews, reviews of the medical 
records, and consideration of the Veteran's symptoms in relation 
to the Diagnostic and Statistical Manual.  The VA examiners' 
reports contain findings necessary to evaluate the disability 
under the applicable diagnostic code rating criteria and 
determine his employability.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Legal criteria

Ratings in General

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2009).  The VA Schedule rating formula for 
mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.  A GAF score of 61 
to 70 indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 indicates 
the examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 41 
to 50 indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  A GAF 
score of 31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

TDIU

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities:  Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 
524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.


It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Increased evaluation for PTSD

By a rating action in March 1990, the Veteran was granted service 
connection for PTSD and a 30 percent rating was assigned.  In a 
claim filed in February 1998, the Veteran asserted that an 
increased evaluation is warranted for his service-connected PTSD.  
By a Board decision in April 2003, the Veteran was granted an 
increased evaluation of 50 percent.  A May 2003 rating action 
increased the Veteran's evaluation to 50 percent disabling 
effective from February 9, 1998.  A December 2003 Court order, 
pursuant to a JMR, vacated and remanded that part of the Board's 
decision to the extent that it denied entitlement to an increased 
rating in excess of 50 percent for PTSD. 

As the Veteran's claim was received by VA in February 1998, the 
rating period on appeal is from February 1997, one year prior to 
the date of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. §§ 4.1 
and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the history of the disability is for consideration in rating a 
disability.

The evidence of record, as noted below, indicates that an 
evaluation in excess of 50 percent is not warranted for the 
rating period on appeal.  The pertinent medical records include 
examinations from  April 1998, August 1999, July 2004, and 
October 2009.

At the VA psychiatric examination in April 1998, the Veteran 
reported that he thought about his Vietnam War experiences on a 
daily basis.  He reported that he could not sleep due to dreams 
and nightmares about the war.  He stated that he had close 
friends in veterans' organizations, but that he found the he 
could not go into stores because of the crowds.  He reported that 
sudden movements bothered him and that noises used to bother him 
more, but less so now.  He asserted the he did not do anything 
for enjoyment other than play with his cat.  The Veteran further 
stated that he had not been able to establish a relationship with 
a woman over the years, and that he did not expect to have much 
in the way of a future.  He maintained that he was unable to work 
as a truck driver because he failed his physical secondary to 
development of tuberculosis.  The Veteran stated that he was 
easily angered, that he had trouble concentrating, and that he 
was very hypervigilant and security conscious around the home.  
He further stated that he would like to stop thinking about the 
war, and that the war came on him every night, particularly when 
he was trying to get some sleep.  The Veteran reported that he 
had been hospitalized twice for psychiatric reasons, once in 1985 
and more recently in 1997.

The April 1998 VA examiner noted that the Veteran was "rather 
difficult" to interview.  He was very angry and bitter about not 
having been given a better deal, or the help that he felt he 
needed.  There was no evidence of psychotic thought, mood, or 
perceptual disorder.  The examiner opined that the Veteran was 
rather angry, somewhat histrionic, agitated, and had admitted 
that he was rather bitter about things.  His intelligence was 
probably in the average range, though at first the examiner 
thought that it was in the dull normal range, but then the 
Veteran reported that he had a bachelor's degree, and he had had 
some pretty good jobs over the years.  This indicated to the 
examiner that he was probably functioning at a higher level than 
first appeared.  The examiner noted that the Veteran was clearly 
quite contentious and he could see where that might rub people 
the wrong way, especially when he was appealing for help from 
various people and agencies.  He was not actively suicidal or 
homicidal.  Sensorium and memory were intact.  Judgment and 
insight were fairly poor.  The diagnosis was post-traumatic 
stress disorder.  The examiner stated that the Veteran was a 
difficult man to get along with and he suspected that the Veteran 
probably gets into conflict rather frequently.  The examiner 
thought that such actions probably led to the Veteran being in 
the serious symptom range on the global assessment of functioning 
(GAF) scale.  GAF was indicated to be 45-48.  The examiner noted 
that the Veteran had been judged to not be competent to manage 
funds by Social Security, and that the Veteran appeared to be 
fairly comfortable with that arrangement.  The April 1998 VA 
examiner stated that it did not appear that the Veteran had 
enough judgment to manage funds without getting into trouble 
through failure to pay bills, so the examiner thought that 
continuing the payee was a good idea.

At a VA examination in August 1999, the Veteran reported that he 
had not been receiving any current psychiatric treatment, 
described his mood as "okay", and that he had a good time with 
his band.  He reported that he said hello to everyone when he 
went to get his mail in the lobby of his building.  With regard 
to sleep, the Veteran stated that a lot of times he could not 
sleep, he would be able to sleep through the night if he first 
had a Bloody Mary drink, he usually slept from 9:00 pm to 6:00 
a.m., and he constantly had nightmares about Vietnam, every 
night.  When asked if his nightmares were of the same material as 
what he experienced in Vietnam, the Veteran stated that he really 
could not tell.  He then stated that they were really not 
nightmares, but that every once and awhile he would hear a 
gunshot in his sleep.  The Veteran described several friends with 
whom he felt close, especially the people in his band.  He denied 
auditory or visual hallucinations, paranoia, and current suicidal 
or homicidal ideation.  When asked what he saw in his life in six 
months, he stated that he saw himself recording another album.  
He reported that he had made three albums already and that he had 
sold two copyrights to Arista Records.  The last time that 
occurred was in 1998.  He stated that he had been the person who 
wrote and arranged for the recordings.  The Veteran reported that 
he had watched war movies but that he did not like them because 
they were not accurate.  When asked to indicate any specific 
stressors, the Veteran stated that there was really nothing 
specific, and he generalized his overall experience in working 
with wounded people, especially children.

Objectively the Veteran was somewhat disheveled.  The Veteran 
stated that he had been brought to the evaluation by a friend, 
but he reported that he often drove himself, without any 
difficulty in terms of getting lost.  The Veteran was able to 
recall the current President. He stated that Reagan preceded 
Clinton, but he was able to recall Bush when simply told that 
there was another President between Clinton and Reagan.  He was 
able to spell "world" forward and backward.  Judgment and insight 
were intact.  He was able to give three differences and 
similarities in a very appropriate fashion.  He was able to do 
simple and two step calculations; however, the two step 
calculations did require that the question be repeated.  There 
was no change in affect or motor response when reviewing his 
claimed experiences in Vietnam.  His speech was not pressured, 
and his thoughts were goal directed.  The Veteran reported that 
he was in charge of his VA check and the examiner noted that the 
Veteran appeared to be capable of handling his VA check.  The 
Veteran had been assigned a payee for his Social Security check 
and at that point he did not challenge that, stating that his 
sister had done a good job keeping up with his bills.  The 
diagnosis was adjustment disorder with anxiety.  The examiner 
indicated that the Veteran's GAF was 80.  The Veteran stated that 
he had been playing in his band and that he was very active with 
his band members.  He stated that he was very future oriented.  
The examiner noted that the Veteran interacted in a very 
appropriate fashion throughout the entire examination.  The 
August 1999 VA examiner noted that while the Veteran had been 
given the diagnosis of PTSD, at that time he did not indicate 
symptomatology which qualified for such a diagnosis.

The Veteran was afforded another VA examination in July 2004.  He 
related that he was not currently working because he could barely 
walk.  He stated that he had been paralyzed for about six months 
when he was given some bad medication at St. Luke's Hospital.  He 
currently lived in a trailer out in the woods.  He was able to 
drive and drove himself to his appointment.  He remarked that he 
was not currently receiving any psychiatric treatment and he did 
not take any psychiatric medications. His symptoms included 
flashbacks and a hyper startle response.  He reported that he 
turned off any information concerning Iraq.  He reported that he 
felt good 80-90 percent of the time.  He thought of Vietnam 
before he went to bed.  He thought about the mortars but now 
looked forward to those thoughts because it helped him fall 
asleep.  He was involved in a motor vehicle accident after 
service and he experienced nightmares about this incident once a 
week.  He stated that he got along with his siblings; he had a 
couple of friends, but he did not have much contact with them.  
He enjoyed fishing and gardening and belonged to an Arborist 
Society. He was involved with the Veterans of Foreign Wars of the 
United States, the Disabled American Veterans, and the Vietnam 
Veterans of America.  He also enjoyed playing golf with his ex-
band members but stated that here was no one to "jam with out in 
the boonies."  He related that he was unable to work now because 
he could barely walk and he could not take being around people.  
He liked the peace and quiet where he was.  He denied any 
assaultive behavior and stated that he had attempted suicide two 
or three times, with the time being in 1985.  He typically woke 
up at 6:00 in the morning, watched television and let the cat 
out.  He then had breakfast and would begin to do some work 
around the trailer.  He walked to the lake and he would play 
music or golf in a nearby park.  He watched television in the 
evenings and fell asleep.

The July 2004 VA examiner noted that upon mental status 
evaluation the Veteran was well kept, his thoughts were goal-
directed, and his speech was of normal cadence and volume.  He 
did not endorse hallucinations or delusions. His eye contact was 
good. He denied suicidal or homicidal ideation.  He was able to 
maintain his own activities of daily living, including doing his 
own grocery shopping.  His sister helped him pay his bills and he 
prefers this.  He was able to recall three of three immediately.  
He recalled one of three after five minutes with no hints.  He 
recalled the current and most recent presidents.  He did not 
endorse panic attacks but did not like being in areas where he 
cannot monitor everyone.  He did not endorse obsessive thinking 
or ritualistic behavior.  His depression typically lasted two or 
three hours and then he would find something to do.  He also 
played the guitar.  He had recollections every night but he 
looked forward to them because they were comforting and helped 
him fall asleep. He did have distressing dreams of his military 
experiences about once a week and flashbacks at a similar rate; 
however, he did not display any psychological distress or any 
physiological reactivity when describing his experiences in 
Vietnam.  He discussed those experiences with other veterans and 
he watched war movies which did not bother him.  He did not 
endorse a decreased interest in significant activities but did 
endorse feeling detached to some degree; however, he reported 
that he was close to his cat, his guitars, and his siblings.  He 
did not display a restricted range of affect; he was jovial at 
appropriate times and he was bright in his affect.  He did not 
endorse a sense of a foreshortened future and he did not have 
difficulty with sleep.  He was irritable with other people but he 
did not endorse this to an extreme degree. He had difficulty 
concentrating except when it came to his music.  He did endorse 
hypervigilance.  The diagnostic impression was anxiety disorder, 
not otherwise specified; and alcohol dependence, in early 
remission.  His GAF was reported to be 75-80.  The examiner 
commented that the Veteran did not endorse sufficient criteria to 
meet the diagnostic qualifications of PTSD.  He did not display 
any psychological distress or any physiological reactivity during 
the evaluation.  He did not endorse avoidance criteria.  He did 
endorse flashbacks and distressing dreams once a week, but he did 
not have those recollections during the day time hours.  He did 
feel detached.  He did not endorse any psychotic features and he 
was hopeful of the future.  The July 2004 VA examiner concluded 
that the Veteran did not endorse symptomatology or display signs 
which would be consistent with the degree of impairment that 
would render someone unemployable.  

September 2007 VA mental health records reflect that the Veteran 
indicated that he enjoyed fishing, watching television and 
movies, and playing on the computer.  The Veteran had been 
referred for a mental health evaluation after receiving a letter 
related to the possible suspension of his driver's license due to 
reported physical or emotion problems.   The Veteran reported 
that he had not been seen in recent years for mental health 
issues.  He contended that nightly he had dreams about Vietnam, 
but that they don't bother him anymore.  He reported no current 
sleep disturbances which would require medication.  He denied 
suicidal ideation.  

A February 2008 VA mental health suicide assessment outpatient 
note  reflects the Veteran became belligerent as he related 
frustration and anger related to VA care.   The Veteran denied 
suicidal thoughts at the time, but was angry and argumentative 
throughout the conversation.  He reported sleep problems in that 
he goes to bed at 8:00 pm and gets up at 3:00 - 4:00 am.

A March 2008 VA mental health individual note reflects that the 
Veteran was referred by his primary care physician because he had 
received a letter from the Bureau of Motor Vehicles.

The Veteran was afforded another VA examination in October 2009 
(The report is dated in November 2009).  The Veteran denied any 
history of psychiatric hospitalizations or inpatient stays since 
his last examination.  The Veteran reported that he enjoys 
watching television, but cannot play his guitar with his left 
hand due to a fall on the ice the previous year.  He described a 
typical day as getting up at 6:00 am., drinking two cups of 
coffee, watching television, eating, and taking a couple of naps.  
He might take a walk around the building to get exercise.  (He 
noted that he could "barely walk" and that he had leg 
problems).  He reported that he typically goes to bed around 7:00 
or 8:00 depending on the weather.   With regard to relationships, 
the Veteran reported that he talks to his sister at least twice a 
day, talks to a friend daily, and that he has good relationship 
with his entire family and with a friend.  He reported that he is 
not active in two organizations anymore because he had stopped 
going to bars and due to his leg problem.  He reported that he 
will talk to some of his neighbors in the senior apartment 
building when it is time to get the mail.

Upon mental status examination, the October 2009 examiner noted 
that the Veteran looked older than his stated age, had poor 
hygiene, was malodorous, and was wearing a dirty vest and dirty 
hat.  He repeatedly burped during the evaluation, and had poorly 
maintained teeth.  There was also a notable discoloration of his 
skin near his eyes.  His behavior was cooperative, his 
psychomotor unremarkable, and his eye contact was good.  His 
speech, rate, volume, and tone were within normal limits.  His 
communication was good, his mood was euthymic, and his affect was 
appropriate.  His through process and content were unremarkable, 
and he showed no signs of delusions or hallucinations.  The 
Veteran denied suicidal ideation, plan, r intent.  There was no 
inappropriate behavior displayed during the evaluation aside from 
repeated burping.

At the October 2009 VA examination, the Veteran reported that his 
mood over the past month had been "happy I guess".  He denied 
experiencing panic attacks, stated that the only time he had 
significant anxiety was when he came to the hospital and that was 
because he feared getting sick.  He stated that he is not anxious 
in general, and liked watching television.  He reported that he 
sleeps "fine" and sleeps through the night except for using the 
bathroom.  He denied irritability as a problem.  Although the 
Veteran denied personal hygiene or self care problems, the 
examiner noted the Veteran's poor hygiene.

The Veteran denied being depressed, except for when the weather 
"gets nasty"  because he does not like walking out in the cold, 
wet, rainy weather when  he could be at home watching television. 

The Veteran reported having distressing recollections of his 
military traumas at least once a day but noted that it does not 
bother him like it used to.  He stated, "[i]t used to really 
bother me but now I brush it off."  He denied having distressing 
dreams or nightmares and reported "[n]ot so much anymore.  I 
used to.  It's been too long ago, really".  He denied acting or 
feeling as if his trauma was recurring and denied physiological 
reactivity on exposure to cues.  He noted that he was past 
getting bothered by the thought of a dead child in Vietnam whom 
he could not revive.  He denied efforts to avoid activities, 
places, or people that arouse memories of his trauma, and 
reported that he was not afraid to talk about Vietnam, as 
evidenced by his wearing of a VVA hat.  He also denied markedly 
diminished interest or participation in significant activities 
(although his only interest was in television), denied feeling 
detached or estranged from others, denied a restricted range of 
affect, denied a sense of foreshortened future, and denied 
hypervigilance.  He endorses an exaggerated startle response.  He 
reported that "Vietnam does not bother me anymore but I know it 
will always be there."

The October 2009 VA examiner opined that the Veteran had a GAF 
score of 75.  He noted that the Veteran did not endorse enough 
symptoms to meet full DSM IV criteria for the diagnosis of PTSD.  
He further noted that the Veteran appears to have significant 
alcohol abuse which is at least as likely as not caused by his 
PTSD and may be masking the symptoms; he opined that if the 
Veteran were to quit drinking or cut back his alcohol use some of 
his PTSD symptoms may come back to the forefront.  The examiner 
noted that the Veteran endorsed few mental health symptoms and 
denied all symptoms aside from exaggerated startle response.  He 
noted that overall, the Veteran's symptoms would have a very mild 
impact on occupational functioning were he working.  (The Veteran 
reported that he was not working due to physical issues.)  The 
examiner opined that the Veteran is less likely as not unemployed 
due to his PTSD alone, and that from a PTSD standpoint, he is 
capable of maintaining gainful employment.  His exaggerated 
startle response would have a mild impact on work efficiency and 
productivity if he needed to take a few moments to compose 
himself on the job after being startled.  

As noted above, the Veteran avers that he is entitled to an 
evaluation higher than 50 percent for his PTSD.  In determining 
the appropriate evaluation for the Veteran, an analysis of the 
rating criteria and the Veteran's symptoms is required. 

There is no evidence of obsessional rituals which interfere with 
routine activities, spatial disorientation, difficulty adapting 
to stressful situations, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or memory loss for names 
of close relatives, own occupation or own name.  The 
inappropriate behavior consistently noted was burping; however, 
there was no indication that the burping was so grossly 
inappropriate as to cause occupational or social impairment.

With regard to suicide ideation, the evidence does not reflect 
that the Veteran has suicidal tendencies, although he avers two 
suicide attempts several years before the rating period on 
appeal.  He has consistently denied suicidal ideation.

With regard to the Veteran's speech, the evidence of record 
reflects that the Veteran has had nonpressured speech (1999), 
speech of normal cadence and volume (2004), did not display a 
restricted range of affect (2004), and speech, rate, volume, and 
tone were within normal limits (2009).  The evidence does not 
reflect speech which is intermittently illogical, obscure, or 
irrelevant.

With regard to panic attacks, there is no evidence of record, and 
the Veteran has not averred, that he suffers from panic attacks.  
The evidence does not reflect near continuous panic or depression 
affecting ability to function independently, appropriately and 
effectively.  The evidence reflects that the Veteran does 
function independently, with the exception of his sister who 
manages his SSA check and paying some bills. 

There is no evidence of impaired impulse control.  Although there 
is some indication that the Veteran was frustrated with the 
manner in which he was sometimes treated, the evidence of record 
does not reflect that he had impaired impulse control or any 
unproved irritability with periods of violence during the period 
on appeal.

With regard to neglect of personal hygiene, the August 1999 VA 
examination report reflects that the Veteran was disheveled.  The 
most recent October 2009 VA examination report reflects that the 
Veteran neglected his personal hygiene.  The Veteran reported 
that he does not have a shower chair to use, and as he has 
problems with his legs, he usually washes himself in the sink as 
it is easier.

With regard to inability to establish and maintain effective 
relationships, the evidence reflects that the Veteran is able to 
maintain effective relationships.  He consistently reported that 
he has relationships with his family and that he speaks to his 
sister and a friend on a daily basis.

In sum, the evidence reflects that the Veteran has denied almost 
all of the symptoms of PTSD.  He has not continuously or 
consistently sought treatment for his PTSD, is not a danger to 
himself or others, does not have communication problems, is able 
to function appropriately effectively and independently, does not 
have impaired impulse control, and maintains relationships with 
his family.  He has personal hygiene and startle response issues, 
and has at times sleep problems.  The Board finds, based on the 
above evidence, and an analysis of the rating criteria, that the 
Veteran is entitled to no more than a 50 percent evaluation for 
the entire period on appeal.  It is not expected that every 
single symptom within a set of diagnostic criteria be exhibited; 
however, the Veteran does not exhibit the majority of the 
symptoms which would warrant a 70 percent or higher rating under 
Diagnostic Code 9411.  In fact, the August 1999 VA, the July 2004 
VA and the October 2009 VA examination reports all reflect that 
the Veteran did not endorse sufficient criteria to meet the 
diagnostic qualifications of PTSD. 

The Veteran's symptoms seem to have been most prevalent prior to 
the August 1999 VA examination.  However, even considering the 
April 1988 VA examination report, the evidence still does not 
reflect that staged rating would be warranted, as the evidence 
does not reflect that the Veteran is entitled to a rating in 
excess of 50 percent prior to August 1999.  The April 1988 report 
reflected sleep problems, avoidance of crowds, increased startle 
response, reports of being easily angered, and hypervigilance.  
His judgment and insight were noted to be fairly poor.  The 
Veteran's inability to maintain work was, according to the 
Veteran, due to his failed physical secondary to development of 
tuberculosis.  Despite the above reported symptoms, it was also 
noted that he was not actively suicidal or homicidal, his 
senorium and memory were intact, he had lots of close friends, he 
could drive, there was no evidence of psychotic thought, mood, or 
perceptual disorder.   

The evidence of record includes four GAF scores for the Veteran.  
The April 1998 VA examination record reflects a GAF score of 45 
to 48, which indicates serious impairment in social, 
occupational, or school functioning. 

The August 1999 VA examination report reflects a GAF score of 80.  
The July 2004 Veteran examination report reflects a GAF score of 
75-80.  The October 2009 VA examination report reflects a GAF 
score of 75.  The scores indicate that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social, 
occupational, or school functioning.  

In conclusion, the objective evidence of record reveals a 
disability picture commensurate with no higher than a 50 percent 
evaluation for the rating period on appeal.  The Board finds that 
the preponderance of the evidence is against the Veteran's claim, 
and the benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 
(1990).  

TDIU & Extraschedular

The Veteran is service-connected for PTSD, evaluated as 50 
percent disabling. He is not service-connected for any other 
disability.  Thus, the Veteran does not meet the schedular 
criteria listed in 38 C.F.R. § 4.16(a).  Because the Veteran does 
not meet the threshold requirements under 38 C.F.R. § 4.16(a), 
entitlement to TDIU under that section is not warranted.  

The Board has also contemplated whether the Veteran is entitled 
on an extraschedular basis under 38 C.F.R. § 4.16(b), and 
determined, for the reasons noted below, that he is not.  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 
524, 529 (1993).

With regard to employability, the Board notes that the Veteran 
has reported that he has a bachelor of fine arts in chamber music 
guitar, has produced record albums, has a two year degree in 
carpentry, and worked for a number of years in carpentry. 

The April 1998 VA examination report reflects that the Veteran 
was unable to work as a truck driver due to tuberculosis.

A Division of Disability Determination, dated in November 1996, 
reflects that Veteran's employment history as follows:

The claimant's last employment was driving a semi 
truck.  He worked full-time, 60 hours a week.  He did 
that for about four months and states his performance 
was good - "it was good until an asshole tried to run 
me off the road. . . so I shot him. . . nobody knows 
about it ,  I just got a little pist [sic]. . ."  The 
claimant states the job ended because "I quit  . .  . 
I got too scared. . . I parked the truck . . . "  The 
claimant has not worked since because "[tuberculosis] 
is eating me up."  

The examiner opined that the Veteran's ability "to relate to 
coworkers and supervisors is diminished because of non 
significant antisocial traits, exacerbated by his intoxication.  
The claimant's ability to persist on task and tolerate work 
related stress in a routine eight hour day is grossly intact, 
assuming he is sober." 

The July 2004 VA examination report reflects that when the 
Veteran was asked why he felt that he was unable to work, he 
stated, "I can barely walk and I can't take being around people.  
I like the peace and quiet where I am.  Not to mention the fact 
that before I was drinking and now I have liver cirrhosis."

A July 2004 VA examination report reflects the examiner's opinion 
that the Veteran does "not endorse symptomatology, nor did he 
display signs which would be consistent with the degree of 
impairment which would render a person unemployable. "

An October/November 2009 VA examination report further reflects 
that the Veteran reported that he worked as a carpenter off and 
on for 7-8 years but stopped when his "legs started giving him 
problems." 

The October/ November 2009 VA examination report reflects the 
examiner's opinion that the Veteran  appeared to be in partial 
remission at the time.  He also noted that the Veteran denied 
most symptoms of PTSD.  It was noted that he had "an exaggerated 
startle response, which would have a mild impact on work 
efficiently and productively if he needed to take a few moments 
to compose himself on the job after being startled.  Overall, the 
veterans' symptoms would have a very mild impact on occupational 
functioning were he working.  He attests he is not working due to 
physical issues.  In my opinion, the veteran is less likely as 
not unemployable due to his PTSD alone (i.e., from a PTSD 
standpoint alone, he is capable of maintaining gainful 
employment."

Based on the foregoing, the Board finds that the Veteran does not 
meet the thresholds requirements for a total disability rating 
under 38 C.F.R. § 4.16 (a) and a referral for extra-schedular 
consideration under 38 C.F.R. § 4.16(b) is not warranted.  In 
reaching this conclusion, the Board has considered the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board finds that the preponderance of 
the evidence is against a finding that the Veteran is precluded 
from securing substantially gainful employment consistent with 
his educational attainment, and his occupational experience 
solely by reason of his service-connected disorder or that he is 
incapable of performing the mental and physical acts required by 
employment due solely to his service-connected disorder.  The 
examiners' opinions reflect that the Veteran's PTSD does not keep 
him from maintaining employment, and the Veteran himself has 
contended that his non-service connected leg problems and 
tuberculosis problems have contributed to his unemployability.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence does not reflect that, for any part of the rating 
period on appeal, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence, 
referral for assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2009) is not warranted.




ORDER

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling is 
denied.

Entitlement to a total rating for compensation purposes based on 
individual unemployability is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


